                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA



E.H., BY AND THROUGH HER NEXT                                   CIVIL ACTION
FRIEND, ALTHEA ABRON

VERSUS                                                          NO. 19-10613-WBV-DMD

ARTHUR BARRILLEAUX, ET AL.                                      SECTION D(3)


                                               ORDER


        Before the Court are Plaintiff’s Motion for Leave to Amend Complaint,1

Defendants Mary Beth Crovetto, Melissa Martin Stilley, and Tangipahoa Parish

School System School Board’s Motion to Dismiss for Failure to State a Claim,2 and

Defendants Arthur Barrilleaux and Brett Chatelain’s Motion to Dismiss for Failure

to State a Claim.3 After considering the briefs submitted by the parties and the

applicable     law,     Plaintiff’s    Motion      for   Leave      to   Amend       Complaint 4      is

GRANTED; Motion to Dismiss for Failure to State a Claim5 by Defendants Mary Beth

Crovetto, Melissa Martin Stilley, and Tangipahoa Parish School Board System is




1 R. Doc. 33. This matter is fully briefed. See R. Doc. 34 for Defendants Mary Beth Crovetto, Melissa
Martin Stilley, and Tangipahoa Parish School System School Board’s Response in Opposition. See R.
Doc. 39 for Plaintiff’s Reply.
2 R. Doc. 14. This matter is fully briefed. See R. Doc. 17 for Plaintiff’s Response in Opposition. See R.

Doc. 21 for Defendants’ Reply.
3 R. Doc. 22. See R. Doc. 23 for Plaintiff’s Response in Opposition.
4 R. Doc. 33.
5 R. Doc. 14.
GRANTED; and Motion to Dismiss for Failure to State a Claim by Arthur Barrilleaux

and Brett Chatelain6 is DENIED.


    I.       Background


    Plaintiff submits that on March 28, 2019, E. H., a 14 year old student, was

engaged in a fight with another student in the courtyard at Ponchatoula Junior High

School.7 Plaintiff claims that she was accosted by faculty members who “arrived to

break up the fight.”8 Mr. Brett Chatelain, a teacher, allegedly grabbed E. H. and put

her hands behind her back.9 E.H. fell to the ground as a result of the forceful restraint.

Plaintiff claims that Mr. Chatelain placed his knee in E. H.’s chest and then

alternated between having his hand and forearm on her throat. At that time, Mr.

Barrilleaux, a teacher, allegedly held E.H.’s legs and dragged her on the concrete

while yelling expletives at her. Plaintiff contends that the faculty members grabbed

her and slammed her on a table, which resulted in her head hitting the table multiple

times: “During the course of the attack[,] E. H. slammed her head at least 5 times.”10

After the incident, E.H. was taken to the Children’s Hospital in New Orleans,

Louisiana, where she was diagnosed with a concussion.11


    Plaintiff states that the School Board, Principal Crovetto, and Superintendent

Stilley “took no actions against the two teachers,” immediately after the incident and



6 R. Doc. 22.
7 See R. Doc. 1, p. 5.
8 See id.
9 See id.
10 See R. Doc. 1, p. 9.
11 See id.
that Mr. Chatelain and Mr. Barrilleaux were not fired until more than a month

later.12 Plaintiff claims that since the “attack,” E.H. has exhibited symptoms of Post-

Traumatic Stress Disorder (“PTSD”).13


     Plaintiff sued Defendants Arthur Barrilleaux and Brett Chatelain, in addition to

the Tangipahoa Parish School Board System, Principal Crovetto, and Superintendent

Stilley, claiming 42 U.S.C. § 1983 and Fourteenth Amendment violations, negligence,

intentional infliction of emotional distress, assault and battery, and physical abuse

of a minor.14 Defendants maintain that their actions did not rise to the level where

the Plaintiff’s constitutional rights were violated.


     All Defendants filed motions to dismiss15 for failure to state a claim, and if that

argument fails, all Defendants raise the defense of qualified immunity. After

Defendants’ Motion to Dismiss filing, Plaintiff filed this Motion For Leave to File

Amended Complaint.


     II.      Legal Standard


     Federal Rule of Civil Procedure 15 provides that

              (1) Amending as a Matter of Course. A party may amend its pleading
           once as a matter of course within:
                  (A) 21 days after serving it, or
                  (B) if the pleading is one to which a responsive pleading is
           required, 21 days after service of a responsive pleading or 21 days after
           service of a motion under Rule 12(b), (e), or (f), whichever is earlier.



12 See R. Doc. 1, p. 10.
13 See id.
14 See R. Doc. 1.
15 See R. Docs. 14, 22.
          (2) Other Amendments. In all other cases, a party may amend its
       pleading only with the opposing party's written consent or the court's
       leave. The court should freely give leave when justice so requires.

Plaintiff filed her complaint on May 21, 2019. A Scheduling Order was issued

thereafter and provides that amendments to pleadings shall be filed no later than

October 9, 2019, in accordance with Local Rule 7.6.16 Plaintiff moved to amend her

complaint on November 15, 2019, more than a month after the Scheduling Order

deadline. Because a Scheduling Order had already issued in this case, Federal Rule

of Civil Procedure 16(b)(4) applies, and Plaintiff must show good cause for the

scheduling order to be modified.17 If the Plaintiff can show good cause, the more

liberal standard of Rule 15 applies to the Court’s decision to grant or deny leave to

amend the complaint.18


       It is within a trial court’s discretion to grant or deny a motion to amend a

complaint after a Scheduling Order has been issued.19 The United States Court of

Appeals for the Fifth Circuit has applied a four-part test to determine whether a

district court’s refusal to modify its scheduling order was an abuse of discretion. The

factors to be considered are: (1) the explanation for the failure to timely move for leave

for amend; (2) the importance of the amendment; (3) potential prejudice in allowing

the amendment; and (4) the availability of a continuance to cure such prejudice.20 In

reviewing the limited discretion that Rule 15 provides, the Supreme Court lists five


16 See R. Doc. 28.
17 “A schedule may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16
(b)(4).
18 See S &W Enterprises, L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).
19 See id. at 535.
20 See id. at 536.
considerations in determining whether to deny leave to amend a complaint: “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of the allowance of the amendment, [and] futility of the

amendment.”21 Absent a substantial reason, the Court must entertain a presumption

in favor of granting parties leave to amend.22


     III.   Analysis


     The Court weighs the four-part test concerning Rule 16 to determine whether

Plaintiff has shown good cause for leave to amend the complaint. As to the first factor,

the explanation by a plaintiff for the failure to timely move to amend, Plaintiff asserts

that “failure to [timely] file was due to no ruling being issued as to the motions to

dismiss filed by the five defendants and no notice that Plaintiff’s Complaint would

not survive scrutiny.”23 The Court is not persuaded by this argument. In fact, the

Court notes that, if this argument held water, then no plaintiff would move to amend

a complaint until a motion to dismiss was granted which, on its face, would appear

too late.


     Plaintiff also argues that she had no notice that her initial complaint was

lacking.24 In their Opposition, Defendants point out that Plaintiff had been on notice




21 Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003) (quoting Foman v. Davis, 371 U.S.
178, 182 (1962).
22 See Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004).
23 See R. Doc. 39.
24 See R. Doc. 33-1, p. 6.
at least since June 2019 of the information that the amendment will contain.25

Specifically, the defendants direct the Court to allegations the plaintiff made in her

response in opposition to the defendants’ motion to dismiss.26 The plaintiff’s response

quotes a news article published on May 13, 2019, and was filed on June 18, 2019,

reflecting that Plaintiff has this information at least since June 2019. Plaintiff quotes

the same news article in the proposed amended complaint.


     The first factor falls in favor of Defendants and in favor of denying the Motion to

Amend the Complaint. The second factor is the importance of the amendment.

Plaintiff states that the amendment is massively important because otherwise “there

will be no recourse as to multiple defendant [sic] and no opportunity for Plaintiff’s

claims to have a determination on the merits.”27 Defendant does not respond to the

Plaintiff’s argument regarding this particular factor. The Court finds that this factor

weighs in favor of Plaintiff in this particular inquiry of the analysis.


     The third factor, the potential prejudice to Defendants, weighs in favor of allowing

the Amendment. This case is still relatively new, and little, if any, discovery has

taken place. In fact, this trial court has issued a stay of discovery pending a ruling on

Defendants’ Motion to Dismiss. Further, trial is not scheduled until April 27, 2020.

This factor goes hand in hand with the fourth factor, the availability of a continuance

to cure such prejudice. If the Court determines that prejudice may occur, the Court

may grant a continuance in this matter to afford the parties a reasonable time to


25 See R. Doc. 34.
26 See R. Docs. 34, p. 2; 17-1, p. 8.
27 R. Doc. 33-1, p. 6.
respond to the new pleading. Because a stay of discovery is in effect, it is likely that

the parties will each need time to conduct reasonable discovery. The third and fourth

factors weigh, slightly, in favor of Plaintiff.


     Because the Court finds that the factors under Rule 16 weigh in favor of Plaintiff,

the Court now conducts an analysis under Rule 15, which requires an analysis of

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of the allowance of the amendment, [and] futility of the

amendment.”28


     Defendants argue that leave to amend the complaint should be denied because the

amendments would be futile. The “futility” of amendments to a complaint is measured

by whether “the amended complaint would fail to state a claim upon which relief

could be granted” under “the same standard of legal sufficiency as applies under Rule

12(b)(6).”29


     In this matter, all defendants have filed motions to dismiss. For the sake of judicial

efficiency, the Court will analyze those motions to dismiss with the plaintiff’s motion

to amend her complaint. A Rule 12(b)(6) motion to dismiss tests the sufficiency of the

complaint against the legal standard set forth in Rule 8, which requires, “a short and

plain statement of the claim showing that the pleader is entitled to relief.”30 To


28 Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003) (quoting Foman v. Davis, 371 U.S.
178, 182 (1962).
29 Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 873 (5th Cir. 2000) (citations omitted).
30 Fed. R. Civ. P. 8(a)(2).
survive a Rule 12(b)(6) motion, a pleading’s language, on its face, must demonstrate

that there exists plausibility for entitlement to relief.31 “Determining whether a

complaint states a plausible claim for relief [is] . . . a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” 32

In determining whether it is plausible that a pleader is entitled to relief, a court does

not assume the truth of conclusory statements; rather it looks for facts which support

the elements of the pleader’s claim.33 Factual assertions are presumed to be true, but

“labels and conclusions” or “a formulaic recitation of the elements of a cause of action”

alone are not enough to withstand a 12(b)(6) motion.34 Although a complaint need not

contain detailed allegations, the allegations must be enough to raise a right to relief

beyond speculation.35


     Even if the proposed amended complaint is granted, Defendants reiterate the

argument in their motion to dismiss that the proposed pleading still fails to establish

governmental liability against the School Board under 42 U.S.C. § 1983, which

requires a plaintiff to show that (1) an official policy; (2) promulgated by the

governmental policymaker; (3) was the moving force behind the violation of a

constitutional right.36 “It is well-established that a city is not liable under § 1983 on

the theory of respondeat superior.”37 “A municipality is almost never liable for an



31 See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).
32 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal citation omitted).
33 See Twombly, 550 U.S. at 557.
34 Iqbal, 556 U.S. at 678.
35 See id.
36 See Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 847 (5th Cir. 2009).
37 Id.
isolated unconstitutional act on the part of an employee; it is liable only for acts

directly attributable to it ‘through some official action or imprimatur.’”38 Official

policy usually “exists in the form of written policy statements, ordinances, or

regulations, but it may also arise in the form of a widespread practice that is so

common and well-settled as to constitute a custom that fairly represents municipal

policy.”39 A policy is official only “when it results from the decision or acquiescence of

the municipal officer or body with final policymaking authority over the subject

matter of the offending policy.”40 For a plaintiff to recover, she must show the policy

was implemented by the municipality’s policymaker.41 Regarding the third prong of

proving municipal liability, the plaintiff must show there is a direct causal link

between the policy and the violation.42


     In her proposed amended complaint, Plaintiff adds to the complaint the fact that

in a letter, Defendant School Board Superintendent Melissa Martin Stilley referred

to the actions of Defendant Barrilleaux and Chatelain as “too forceful and out of line

with teacher expectations.”43 The letter allegedly states that the physical altercation

exhibited unprofessional behavior, inappropriate comments, repeated threats, and

unnecessary excessive force, “which are violations of the Tangipahoa Parish School

System Employee Conduct Policy.”44 In her proposed amended complaint, Plaintiff



38 Id., citing Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).
39 Id., internal quotation marks and citation omitted.
40 Id., internal quotation marks and citation omitted.
41 See id.
42 See id. at 848.
43 R. Doc. 33-2, p. 10.
44 Id.
adds numerous quotes and statements from media outlets indicating that teachers at

Ponchatoula Jr. High School want “guidelines for how to address student discipline”

and “want policy that states what they should and shouldn’t do.”45 Plaintiff further

alleges in the proposed amended complaint that Defendant Arthur Barrilleaux was

quoted to say numerous times in the media outlets that he was not trained by the

Tangipahoa Schools on how to handle student fights: “Specifically, Mr. Barrilleaux

told The Advocate, ‘he neither received nor was offered the behavior response training

the Tangipahoa Parish School Board has contracted for its teachers.’” 46 These

statements are conclusory and do not establish the existence of any official policy or

custom—in fact, the plaintiff appears to assert that there is no official policy. Further,

the quote attributed to Defendant Barrilleaux appears to indicate that some policy

may have been in place; however, Plaintiff has not provided any evidence to indicate

any details of such policy. The plaintiff has not plead facts sufficient to establish

governmental liability. Defendants Barrilleaux and Chatelain were not policy-

making officials, and plaintiff has not established any fact that their actions were

taken pursuant to any policy or widespread practice established by the School

Board.47


     Plaintiff alleges, “At all relevant times, Principal Crovetto was responsible for the

daily functioning of Ponchatoula Jr. High School including hiring and firing of faculty

and staff, performance evaluation of faculty and staff, ensuring a climate conducive



45 R. Doc. 33-2, p. 11.
46 R. Doc. 33-2, p. 12.
47 See City of Oklahoma City v. Tuttle, 471 U.S. 808 (1985).
to education, monitor student achievement, monitor school safety and a multitude of

other managerial tasks.”48 Plaintiff provides that Mary Beth Crovetto was employed

as principal by the School System/School Board.49 Plaintiff claims that Mary Beth

Crovetto and Melissa Martin Stilley are personally liable for the alleged actions of

Mr. Barrilleaux and Mr. Chatelain under the Fourteenth Amendment:

       Principal Crovetto and Superintendent Stilley are personally liable to
       E.H. for Mr. Chatelain and Mr. Barrilleaux’s violations of E.H.’s
       constitutional rights under the Fourteenth Amendment because: (a)
       they were acting under the color of law; (b) they knew or should have
       known that Mr. Chatelain and Mr. Barrilleaux had a history of
       confrontational, abusive, and/or violent interactions with students in
       the past; (c) they exercised deliberate indifference toward the
       constitutional rights of E.H. by failing to take action that was obviously
       necessary to prevent an abusive or violent attack by Mr. Chatelain
       and/or Mr. Barrilleaux; and (d) the violation of E.H.’s constitutional
       rights were made possible and/or caused by the deliberate indifference
       of Principal Crovetto and Superintendent Stilley.

R. Doc. 33-2, p. 11. “To state a claim under section 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States and

must show that the alleged deprivation was committed by a person acting under color

of state law. Section 1983 imposes liability for violation of rights protected by the

Constitution, not for violations of duties arising out of tort law.”50 Section 1983

applies local government entities and persons.51 However, local governments and

persons, supervisory officials, “may not be found vicariously liable for the actions of

their subordinates under § 1983.”52 Supervisors can be liable for “deliberate



48 R. Doc. 33-2, p. 4.
49 See id.
50 Bank of New York Mellon v. Smith, 180 So. 3d 1238, 1243 (La. 2015).
51 See Doe v. Taylor Independent School Dist., 15 F.3d 443, 452 (5th Cir. 1994).
52 Id.
indifference.”53 Plaintiff has a substantive due process right to bodily security.54 The

Fifth Circuit has adopted a test, “which determines the personal liability of school

officials in physical sexual abuse cases.”55 Although the Plaintiff does not allege

sexual abuse, the Court finds the test applies in the case at hand alleging physical

abuse, and the plaintiff must show:


        (1) the defendant learned of facts or a pattern of inappropriate . . .
        behavior by a subordinate pointing plainly toward the conclusion that
        the subordinate was . . . abusing the student; and
        (2) the defendant demonstrated deliberate indifference toward the
        constitutional rights of the student by failing to take action that was
        obviously necessary to prevent or stop the abuse; and
        (3) such failure caused a constitutional injury to the student.

Doe v. Taylor Independent School Dist., 15 F.3d 443, 454 (5th Cir. 1994). The plaintiff

alleges that Principal Crovetto and Superintendent Stilley knew or should have

known Mr. Chatelain and Mr. Barrilleaux had a history of confrontational, abusive,

and/or violent interactions with students in the past, and that they exercised

deliberate indifference toward the constitutional rights of E.H. by failing to take

action that was obviously necessary to prevent an abusive or violent attack against

Plaintiff. These are conclusory statements. Plaintiff does not allege any facts to

support allegations that Mr. Chatelain and Mr. Barrilleaux had a history of violent

interactions, nor does Plaintiff allege any facts to support that Principal Crovetto and

Superintendent Stilley knew or should have known that Mr. Chatelain and Mr.

Barrilleaux had any such history.



53 Id.
54 See id. at 454.
55 Id.
           Defendants note that Plaintiff “also appears to be attempting to make state

law negligent training allegations as to the School System/School Board.”56 That

would require more from Plaintiff than the mere conclusions stated in the proposed

pleading:

           A claim against an employer for the torts of an employee based on the
           employer's alleged direct negligence in hiring, training, or supervising
           the employee is generally governed by the same duty-risk analysis used
           for all negligence cases in Louisiana. That is, in order to recover against
           an employer for its own negligence, the plaintiff bears the burden of
           proving each of five separate elements: duty, breach of duty, cause-in-
           fact, scope of liability or scope of protection, and damages.

Pelitire v. Rinker, 18-501 (La. App. 5 Cir. 1/17/19) 270 So. 3d 817, 837. Plaintiff has not

proven these five elements of duty, breach of duty, cause-in-fact, scope of liability,

and damages, with regard to Defendants Mary Beth Crovetto, Melissa Martin Stilley,

and Tangipahoa Parish School System School Board. The Court finds that the

proposed pleading would not survive a Rule 12(b)(6) motion in regard to those

defendants. Thus, the Court grants Defendants Mary Beth Crovetto, Melissa Martin

Stilley, and Tangipahoa Parish School System School Board’s Motion to Dismiss57

and those defendants are dismissed from this action.


           Allowing Plaintiff to amend the complaint would be futile against some

defendants but not all. Defendants Barrilleaux and Chatelain move to dismiss the

plaintiff’s claims, stating that the allegations are broad, conclusory, and not grounded

in reality. The Court finds that the allegations stated in the amended complaint meet




56   R. Doc. 34, p. 7.
57   R. Doc. 14.
the generic pleading requirements of Rule 8 as to Defendants Barrilleaux and

Chatelain. The Court is not making a determination as to the merits of Defendants’

Barrilleaux and Chatelain’s Motion to Dismiss.58 The Court denies the motion to

dismiss without prejudice on this basis alone.


      IV.      Conclusion


            IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Amend

Complaint (R. Doc. 33) is GRANTED;


            IT IS HEREBY FURTHER ORDERED that Defendants Mary Beth Crovetto

and Melissa Martin Stilley, individually and in their official capacities, and

Tangipahoa Parish School System School Board’s Motion to Dismiss for Failure to

State a Claim (R. Doc. 14) is GRANTED. Plaintiff’s claims against these defendants

are hereby DISMISSED WITH PREJUDICE.


            IT IS HEREBY FURTHER ORDERED that Defendants Arthur Barrilleaux

and Brett Chatelain’s Motion to Dismiss for Failure to State a Claim (R. Doc. 22) is

DENIED WITHOUT PREJUDICE.

            New Orleans, Louisiana, this the 18th day of February, 2020.



                                           ______________________________________
                                            WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE




58   R. Doc. 22.
